DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “wherein a sub-set of the plurality of antenna elements in the antenna lattice configuration is grouped in a grouping, and wherein each respective antenna module in the grouping is physically rotated relative to one or more adjacent antenna elements in the grouping by a determined degree of rotation” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 2-4 and 6-9 are allowed as being dependent on claim 1.
With respect to claim 10, in combination with other limitations of the claim, the cited prior art fails to teach “ wherein]an antenna element of the plurality of antenna elements further includes a support structure and an amplifier, the amplifier and the support structure disposed at a same side of the antenna element” structurally and functionally interconnected with other limitations as required by claim 10, nor would it have been obvious to one of ordinary skill in the art to do so.
With respect to claim 11, in combination with other limitations of the claim, the cited prior art fails to teach “orienting at least some antenna elements of the plurality of antenna elements distributed in the antenna lattice configuration to have a different physical angular orientation relative to other antenna elements of the plurality of antenna elements; and connecting the plurality of antenna elements to a carrier” structurally and functionally interconnected with other limitations as required by claim 11, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 12-20 are allowed as being dependent on claim 11.
Claims 1-4 and 6-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 7:00 am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844